BLANCHARD, J.
James Royal instituted suit against Frederick Ley land & Co., Limited, on an unliquidated claim for damages for $5,-000..
His contention was that while in the employ of the defendants on one of their ships moored at the port of New Orleans he received injuries of a serious character, through the negligence and fault of the defendants.
After due time the cause was heard and a judgment was rendered in favor of the plaintiff for $1,500, with legal interest from the date of the judgment.
This judgment was signed May 8, 1902.
No appeal has been taken from it.
After the time for taking a suspensive appeal had elapsed, the plaintiff issued a writ of fieri facias in execution of the judgment.
Whereupon Frederick Leyland & Co. (1900) Limited, brought an action to annul the judgment and to restrain by injunction any further attempt to execute the writ.
After issue joined and further proceedings had a decree was rendered rejecting the demand of nullity of judgment and dissolving the injunction.
Thereupon the plaintiff in the action of nullity took an order of suspensive appeal to this court.
This appeal is met here by a motion to dismiss on the ground that the thing at issue is a judgment for $1,500 — a sum or value below the minimum jurisdictional limit of this court.
Ruling — It is clear this court is without jurisdiction.
An appeal would lie here from the original judgment for $1,500 predicated on the unliquidated claim for damages for $5,000, because the amount claimed, not the amount for which judgment was rendered, would control. But when a suit is brought to annul the judgment for $1,500, the decree rejecting this demand of nullity operates on something the value of which is below this court’s jurisdiction'.'
Let the appeal be dismissed.
Appeal dismissed.